DETAILED ACTION
This is a notice of allowance in response to the amendment filed 04/11/2022 and the IDS filed 06/21/2022.
	
Status of Claims
Claims 1-20 are pending;
Claims 1, 7, 12-14, 17, 18, and 20 are currently amended; claims 2, 3, 9, 15, 16, and 19 are original; claims 4-6, 8, 10, and 11 were previously presented; 
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/21/2022 has been considered by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with the applicant's representative, Matthew M. Mietzel, Reg. No. 46,929, on 07/13/2022.
The application has been amended as follows:

	In the Claims Filed 04/11/2022

Claim 1, line 9, "surface, a" has been changed to --surface, and a--.

Claim 1, line 17, "guides" has been changed to --is configured to guide--.

Claim 1, line 17, "slot and the" has been changed to --slot, wherein the--.

Claim 12, line 5, "guides" has been changed to --is configured to guide--.

Claim 13, line 2, "guides" has been changed to --is configured to guide--.

Claim 13, line 2, "and extends" has been changed to --and that extends--.

Claim 13, line 3, "end surface" has been changed to --end surface of the retainer bracket--.

Claim 14, line 9, "facilitates" has been changed to --is configured to facilitate--.

Claim 14, line 18, "engages" has been changed to --is configured to engage--.

Claim 17, line 9, "facilitates" has been changed to --is configured to facilitate--.

Claim 17, line 18, "engages" has been changed to --is configured to engage--.

Claim 19, line 3, "facilitates" has been changed to --is configured to facilitate--.


Allowable Subject Matter
Claims 1-20, with the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a seat track mechanism as specified in claim 1, a seat track mechanism as specified in claim 14, or a seat track mechanism as specified in claim 17.  Relevant references include Pluta et al. (US 9,758,061 B2), hereinafter Pluta, and Soga (US 2009/0058169 A1).
With respect to claim 1, as similarly presented on pages 8-15 of the Office action mailed 01/24/2022, Pluta discloses most of the limitations of claim 1 but does not disclose "wherein the ramp surface is configured to guide the latch arm into the slot" in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Pluta with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 2-11, 18, and 19) are allowable in the Examiner's opinions.
With respect to claim 14, as similarly presented on pages 16-19 of the Office action mailed 01/24/2022, Pluta, as modified by Soga, teaches most of the limitations of claim 14 but does not teach "the lever having… a second cross wall that extends from the first arm to the second arm, and an actuation feature that is configured to facilitate actuation of the lever… the actuation feature extends from the second cross wall through the upper track" in combination with the rest of the limitations in claim 14.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Pluta with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 14.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 14.  Therefore, claim 14 and claims dependent therefrom (i.e., claims 12, 15, 16, and 20) are allowable in the Examiner's opinions.
With respect to claim 17, as similarly presented on pages 7, 8, and 16-19 of the Office action mailed 01/24/2022, Pluta discloses most of the limitations of claim 17 but does not disclose "the lever having… a second cross wall that extends from the first arm to the second arm, and an actuation feature that is configured to facilitate actuation of the lever… the actuation feature extends from the second cross wall through the upper track" in combination with the rest of the limitations in claim 17.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Pluta with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 17.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 17.  Therefore, claim 17 and claim dependent therefrom (i.e., claim 13) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631